DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims all recite “about” some value where it is not clear what range of values would be encompassed by “about” and therefore these claims are indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kadel (US 1,624,742).  
In regard to claim 27, Kadel discloses a downhole tool (note the preamble as reciting an intended use or purpose is not considered a limitation providing patentable weight unless the preamble limits the structure, and “downhole” is not considered to provide such limiting, see MPEP 2111.02) comprising: a first support ring (18, fig 3-5, and 9: left half as in fig 3) having: a first face at a first end (left face as in fig 3); a first elliptical face at a second end (right face as shown), the first face and the first elliptical face having a first gap extending therebetween (fig 3 as shown); and a second support ring (18, fig 3-5, and 9; right have as in fig 3) having: a second face at a first end (right face as in fig 3); a second elliptical face at a second end (left facing face as complementary to first support ring first elliptical face), the second elliptical face being adjacent to the first elliptical face and configured to matingly abut against the first elliptical face (as in fig 4-5, 9), the second face and the second elliptical face having a second gap extending therebetween (fig 3 as shown), the first and second support rings being expandable from an initial position to an expanded position, wherein in the expanded position, the first and second gaps are widened compared to the initial position (page 2, line 104 – page 3, line 15, as describing deflection in radial direction where gap necessarily would widen upon expansion).  
In regard to claim 28, Kadel discloses wherein: the first support ring comprises: a first short side having a first short side length (any length adjacent gap, as in fig 3); and a first long side having a first long side length (at longest length as in fig 3), the first long side length being greater than the first short side length (fig 3, longest length vs length near gap), and each of the first face and the first elliptical face extending from the first short side to the first long side (as shown fig 3); and the second support ring comprises: a second short side having a second short side length (any length adjacent gap, fig 3); and a second long side having a second long side length (at longest length as in fig 3), the second long side length being greater than the second short side length (as shown fig 3), and each of the second face and the second elliptical face extending from the second short side to the second long side (as shown fig 3).  
In regard to claim 29, Kadel discloses wherein the second long side length is equal to or greater than the first long side length (as shown long side lengths of each 18 portion are equal).  
In regard to claim 30, Kadel discloses wherein the second short side length is equal to or greater than the first short side length (as shown short side lengths of each 18 may be defined to be equal).  
In regard to claim 31, Kadel discloses wherein the second long side length is less than the first long side length (as may be defined where each side length can be chosen among many as shown in fig 3).  
In regard to claim 32, Kadel discloses wherein the second short side length is less than the first short side length (as may be defined where each side length can be chosen among many as shown in fig 3).  
In regard to claim 33, Kadel discloses wherein the first gap is positioned at or near the first short side (fig 3).  
In regard to claim 34, Kadel discloses wherein the second gap is positioned at or near the second short side (fig 3).  
In regard to claim 35, Kadel discloses wherein the second short side is positioned adjacent to the first long side; and the second long side is positioned adjacent to the first short side (figs 5, 9).  
In regard to claim 36, Kadel discloses wherein the first gap is azimuthally offset from the second gap (as in fig 5, 9, offset 180 degrees).  
In regard to claim 37, Kadel discloses wherein one or both of the first and second faces are circular (fig 3-5, 9 as shown).  
In regard to claim 38, Kadel discloses wherein the first elliptical face is inclined at an angle ranging from about 10 to about 30º relative to the first face (as in fig 3-5, 9, angle is shown to be about 15 degrees).  
In regard to claim 39, Kadel discloses wherein one or more of: the first short side length is about 10% to about 30% of the first long side length (fig 3 as may be defined where a shorted portion appears less than at least 20% of a longest side length); the first short side length is about 18% to about 38% of the second short side length (fig 3, as may be defined); and the first short side length is about 3% to about 23% of the second long side length (fig 3, as may be defined).  
In regard to claim 40, Kadel discloses wherein one or more of: the second short side length is about 10% to about 30% of the second long side length (fig 3 as may be defined); the second short side length is about 18% to about 38% of the first short side length (fig 3 as may be defined); and the second short side length is about 3% to about 23% of the first long side length (fig 3 as may be defined).  
In regard to claim 41, Kadel discloses wherein, in the expanded position, at least a portion of the first support ring is radially offset from the second support ring (as would be expanded opposed long sections would necessarily become radially offset as providing similar structure).  

Allowable Subject Matter
Claims 42-44, 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45 and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomas, Jr. (US 3,061,013), Frazier (US 2017/0370176), and Rochen et al. (US 2016/0376869), all disclose downhole tools with adjacent complementary split rings having gaps facing opposite directions. Whitsitt et al. (US 2016/0108722) discloses a downhole tool with a cone assembly having an expandable seal (530 on 522). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
9/6/2022